      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 1 of 21



           IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF GEORGIA
                        ATHENS DIVISION
                               )
ROSHIA SADLER                  )
Plaintiff,                     )
                               ) Case No.:
                v.             )
                               )
PORTFOLIO RECOVERY             ) COMPLAINT
ASSOCIATES LLC, a              )
Delaware Limited Liability     )
Company; WEBER &               )
OLCESE PLC, a Michigan         )
Professional Limited Liability )
Company,                       )
Defendants.                    )
                               ) JURY TRIAL DEMANDED

              COMPLAINT FOR VIOLATIONS OF THE
            FAIR DEBT COLLECTION PRACTICES ACT &
            GEORGIA’S FAIR BUSINESS PRACTICES ACT

       COMES NOW ROSHIA SADLER, Plaintiff, and states the following

 Complaint against Defendants PORTFOLIO RECOVERY ASSOCIATES

 LLC and WEBER & OLCESE PLC for violations of the Fair Debt Collection

 Practices Act, 15 U.S.C. § 1692 et seq., and Georgia’s Fair Business Practices

 Act, O.C.G.A. § 10-1-390 et seq.

                              INTRODUCTION

                                      1.

      Plaintiff, Roshia Salder, through her counsel, brings this action to

challenge the acts of Defendants regarding their illegal efforts to misleadingly
      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 2 of 21



and abusively collect a consumer debt allegedly owed by Plaintiff and this

conduct caused Plaintiff’s damages.

                                        2.

      While many violations are described below with specificity, this

Complaint alleges violations of the statutes cited in their entirety.

                                        3.

      Plaintiff contends that any and all violations by Defendants as alleged in

this Complaint were knowing, willful, and intentional, and Defendants did not

maintain procedures reasonably adapted to avoid any such violation.

                        JURISDICTION AND VENUE

                                        4.

       This action arises out of Defendants’ illegal and improper efforts to

 collect a consumer debt, and includes violations of the Fair Debt Collection

 Practices Act, 15 U.S.C. §§ 1692 et seq. (the “FDCPA”) and Georgia’s Fair

 Business Practices Act, O.C.G.A. §§ 10-1-390 et seq. (“FBPA”), and

 Plaintiff’s claims under these statutes are so related that they form the same

 case or controversy.

                                        5.

       Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (Federal

 Question), 15 U.S.C. § 1692k, and 28 U.S.C. §§ 1331 & 1337, as well as 28


                                         2
      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 3 of 21



 U.S.C. § 1367 (Supplemental Jurisdiction).

                                         6.

        This Court has personal jurisdiction over the Defendants for the purposes

 of this action because Defendants transact business in the State of Georgia, the

 committed acts that form the basis for this suit occurred within the State of

 Georgia, and Defendant WEBER & OLCESE PLC has a registered agent in

 the State of Georgia.

                                         7.

      Venue is proper in the Middle District of Georgia pursuant to

28 U.S.C. § 1391 because many of the acts and transactions giving rise to this

action as alleged in this complaint occurred in this District and targeted Plaintiff,

who is a resident of this District.

                                         8.

      Pursuant to LR 3.4, venue is proper in the Athens Division because the

conduct complained of herein action as alleged in this complaint occurred in this

District and targeted Plaintiff, who is a resident of this District.

                                      PARTIES

                                         9.

      Plaintiff Roshia Sadler is a natural person who is a resident of Hart

County, Georgia.


                                          3
      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 4 of 21



                                        10.

      Plaintiff is a “consumer” within the meaning of the FDCPA,

15 U.S.C. § 1692a(3), as she is a natural person who Defendants alleged was

obligated to pay a consumer debt.

                                        11.

      PORTFOLIO RECOVERY ASSOCIATES LLC (“PRA”) is a Limited

Liability Company organized under the laws of the State of Delaware that

regularly transacts business within the State of Georgia, including the filing of

lawsuits within the courts of the State of Georgia.

                                        12.

      PRA’s “primary business is the purchase, collection, and management of

portfolios of nonperforming loans.” 1

                                        13.

      PRA is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6)

as it uses instrumentalities of interstate commerce or the mails in a business, the

principal purpose of which is the collection of any debts.




 1
  See PRA Group Inc, FORM 10-K Annual Report Pursuant to Section 13 or
 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended
 December 31, 2019, available at
 (https://www.sec.gov/ix?doc=/Archives/edgar/data/1185348/000118534820
 000004/newpraa-
 20191231x10k.htm#sF1AEED657AA6566E842AB47DE50F495A).
                                         4
         Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 5 of 21



                                          14.

         PRA is a debt collector as it regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another.

                                          15.

          In short, Defendant PRA is a debt collector.

                                          16.

          WEBER & OLCESE PLC (“WEBER”) is a Professional                   Limited

    Liability Company organized under the laws of the State of Michigan, with a

    principal place of business located at 2653 Industrial Row Dr, Troy, MI, 48084,

    and a registered agent named InCorp Services, Inc. located in Fulton County,

    Georgia, at 2000 Riveredge Pkwy NW, Ste. 885, Atlanta, GA, 30328.

                                          17.

          WEBER is “one of the state [of Michigan]’s largest and most respected

    collection and creditors’ rights law firms.” 2

                                          18.

         WEBER is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6) as it uses instrumentalities of interstate commerce or the mails in a

business, the principal purpose of which is the collection of any debts.




2
    See Weber & Olcese PLC website: (http://www.weberolcese.com).
                                            5
      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 6 of 21



                                     19.

      WEBER is a debt collector as it regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another.

                                     20.

      WEBER is a law firm in the business of debt collection.

                                     21.

       In short, Defendant WEBER is a debt collector.


                         FACTUAL ALLEGATIONS

                                     22.

       On or around March 12, 2020, in the Magistrate Court of Hart County,

 Defendants filed a lawsuit (the “State Lawsuit”) that sought to collect an

 incorrect amount of money for an alleged debt from Plaintiff (“the Alleged

 Debt”).

                                     23.

      A true and accurate copy of the Statement of Claim filed in the State

Lawsuit is attached hereto as Exhibit A.

                                     24.

      Defendants filed the State Lawsuit against Plaintiff seeking to recover on

credit card debt, which constitutes a “debt” under the FDCPA because it is

primarily for personal, family, or household purposes.
                                       6
      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 7 of 21



                                      25.

       In the Statement of Claim, Defendants allege that PRA is the legal

assignee of Synchrony Bank in regard to the Alleged Debt allegedly owed by

Plaintiff.

                                      26.

        The State Lawsuit identified the Alleged Debt as being in default at the

 time PRA acquired it.

                                      27.

        The State Lawsuit sought to collect $903.13 from Plaintiff, and this

 amount is incorrect.

                                      28.

        Defendants also incorrectly state or otherwise misrepresent the character

 of the Alleged Debt in the State Lawsuit, and Defendants do this with the intent

 to deceive Plaintiff and the court in the State Lawsuit in order to recover

 amounts not allowed by law or contract.

                                      29.

        Defendants also incorrectly claimed they had the right to collect the

 Alleged Debt when they did not have said right at the time of filing.

                                      30.

        Defendants attached documents to the State Lawsuit.


                                        7
      Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 8 of 21



                                     31.

       The documents attached to the State Lawsuit contain statements that

 conflict with or contradict the statements in the Statement of Claim as to the

 amount, character, and ownership of the Alleged Debt.

                                     32.

       The documents attached to the State Lawsuit contain statements that

 conflict with or contradict each other as to the amount, character, and

 ownership of the Alleged Debt.

                                     33.

      By way of example, one of the documents attached to the Statement of

Claim by Defendants states that the Alleged Debt is $903.13 and $1,108.69.

                                     34.

      Both statements regarding the amount of the Alleged Debt cannot be

correct at the same time.

                                     35.

      Further, the State Lawsuit claims to be based on a contract or agreement.

                                     36.

       The State Lawsuit has no contract or agreement attached to it.

                                     37.

       At the time Defendant PRA allegedly purchased the Alleged Debt,

                                      8
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 9 of 21



Defendant PRA did not possess and it did not receive a copy of any agreement

or contract that was provided to Plaintiff for the Alleged Debt, or that was

signed by Plaintiff for the Alleged Debt, and Defendant PRA and Defendant

WEBER did not possess any such document or documents at the time it filed

the State Lawsuit against Plaintiff.

                                       38.

      Upon information and belief, Defendants still do not possess any

contract or agreement related to the Alleged Debt at the time of this lawsuit

being filed.

                                       39.

      Upon information and belief, the information contained in the Statement

of Claim filed in the State Lawsuit was automatically populated from data

provided by Defendant PRA to Defendant WEBER, and the Statement of

Claim was not independently drafted by the lawyer who signed the document.

                                       40.

      Upon information and belief, the lawyer working for Defendant WEBER

who signed the Statement of Claim in the State Lawsuit did not review the

Statement of Claim prior to signing it.

                                       41.

      Upon information and belief, the lawyer working for Defendant WEBER


                                        9
    Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 10 of 21



who signed the Statement of Claim in the State Lawsuit did not attach the

documents included with the Statement of Claim in the State Lawsuit.

                                     42.

      Upon information and belief, the lawyer working for Defendant WEBER

who signed the statement of claim in the State Lawsuit did not review the

documents attached to the statement of claim in the State Lawsuit prior to

signing said statement of claim.

                                     43.

      The lawyer working for Defendant WEBER did not review any

agreement or contract that forms the basis of the Alleged Debt prior to signing

the statement of claim filed with the State Lawsuit, despite said statement of

claim alleging the basis of the suit was a contract or agreement.

                                     44.

      Defendant WEBER and its employees did not engage in meaningful

attorney review of the documents they filed on behalf of Defendant PRA in the

State Lawsuit.

                                     45.

      As a result of Defendants’ actions in filing a lawsuit for the incorrect

amount, that deceptively seeks to mischaracterize the amount of the Alleged

Debt, that fails to include any alleged contract despite being based on a breach


                                      10
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 11 of 21



 of contract claim, and that was not meaningfully reviewed by legal counsel

 prior to filing, Plaintiff has suffered actual injuries in the form of lost time

 having to work on the State Lawsuit to defend her interests, costs associated

 with hiring legal counsel to defend her rights in the case, and emotional

 distress, anger, shame, frustration, fear, and humiliation.

                                      46.

      Defendants’ State Lawsuit against Plaintiff remains pending in the

Magistrate Court of Hart County.

                                    Summary

                                      47.

      Plaintiff has suffered an injury in fact that is traceable to Defendants’

conduct and that is likely to be redressed by a favorable decision in this matter.

                                      48.

      The above-described collection conduct by Defendants in their effort to

collect this Alleged Debt from Plaintiff were oppressive, deceptive, misleading,

unfair and illegal communications in an attempt to collect this alleged debt, all

done in violation of numerous and multiple provisions of the FDCPA.

                                      49.

      These collection actions taken by Defendants, and the collection

employees employed by Defendants were made in violation of multiple

                                        11
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 12 of 21



provisions of the FDCPA, including but not limited to all of the provisions of

the FDCPA cited herein.

                                       50.

      These violations by Defendants were knowing, willful, negligent and/or

intentional, and Defendants did not maintain procedures reasonably adapted to

avoid any such violations.

                                       51.

      Defendants’ collection efforts with respect to this alleged debt from

Plaintiff which caused her to suffer concrete and particularized harm because

the FDCPA provides Plaintiff with the legally protected right to be treated fairly

and truthfully with respect to any action for the collection of any consumer debt.

                                       52.

      Defendants’ deceptive, misleading and unfair representations with

respect to its collection effort were material misrepresentations that affected and

frustrated Plaintiff’s ability to intelligently respond to Defendants’ collection

efforts because Plaintiff could not adequately respond to the Defendants’

demand for payment of this debt.

                                       53.

      Plaintiff’s injuries caused by Defendants’ violations of the FDCPA are

particular and concrete in that they are legally cognizable injuries through the

                                        12
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 13 of 21



FDCPA, they have invaded Plaintiff’s legal rights, and they have resulted in

stress and anxiety as well as lost resources.

                                       54.

      Any debt collector who fails to comply with the provisions of the FDCPA

is liable for any actual damages sustained, statutory damages up to $1,000, and

attorney’s fees as determined by the Court and costs of the action. 15 U.S.C. §

1692k.

                                      55.

      Based on information and belief, Defendants have violated the Fair Debt

Collection Practices Act (“FDCPA”).

                             CAUSES OF ACTION

                 FIRST CAUSE OF ACTION:
   DEFENDANTS’ VIOLATION OF THE FAIR DEBT COLLECTION
                     PRACTICES ACT

                                      56.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                      57.

         Defendants’ incorrect statements in the State Lawsuit as to the amount,

 character, and ownership of the Alleged Debt violate numerous and multiple

 provisions of the FDCPA, including but not limited to 15 U.S.C. §§ 1692d,

                                        13
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 14 of 21



 1692e, 1692e(2), 1692e(10), 1692f, and 1692f(1), amongst others.

                                        58.

       Defendants’ attachment of documents to the State Lawsuit that contain

 incorrect and conflicting statements as to the amount, character, and ownership

 of the Alleged Debt violate numerous and multiple provisions of the FDCPA,

 including but not limited to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(10),

 1692f, and 1692f(1), amongst others.

                                        59.

      Defendants’ combination of principal and interest and representation of

the Alleged Debt as being solely principal in the Statement of Claim filed in the

State Lawsuit violate numerous and multiple provisions of the FDCPA, including

but not limited to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(10), 1692f, and

1692f(1), amongst others.

                                        60.

      Georgia law only allows post-judgment interest to accrue on principal,

not interest. O.C.G.A. § 7-4-12(a).

                                        61.

      Defendants combined interest and principal for the Alleged Debt into one

total amount in their Statement of Claim and did not separate their claims for

principal and interest.


                                         14
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 15 of 21



                                       62.

      Defendants did not break their claimed amounts in the State Lawsuit into

interest and principal in order to increase the potential amount they will collect

in post judgment interest by obtaining an order that includes interest as principal

so they can obtain post-judgment interest on interest in violation of Georgia law

and numerous and multiple provisions of the FDCPA, including but not limited to

15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(10), 1692f, and 1692f(1), amongst

others.

                                       63.

          Defendant WEBER’s failure to engage in meaningful attorney review of

 the statement of claim and/or documents filed in the State Lawsuit, including

 the failure to include documentation crucial to its breach of contract claim, also

 violates the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

                                       64.

      All of the conduct as alleged herein by Defendants and its employees and

agents constitute false and deceptive collection attempts made in violation of

numerous and multiple provisions of the FDCPA, including but not limited to

all of the provisions cited herein, amongst others.

                                       65.

          As a result Defendants’ actions in violation of the FDCPA, Plaintiff

                                        15
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 16 of 21



 suffered stress, anxiety, and emotional distress—otherwise known as garden-

 variety emotional distress—and incurred legal costs to defend the State

 Lawsuit in an amount to be shown with more particularity at a later date.

                                     66.

       Further, Defendants’ violations of the FDCPA, 15 U.S.C. § 1692 et seq.,

 make them liable to Plaintiff for not just the actual damages identified above,

 but also for statutory damages of up to the maximum of $1,000 for each

 Defendant, plus reasonable court costs and attorneys’ fees in accordance with

 the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).

               SECOND CAUSE OF ACTION:
 VIOLATION OF THE GEORGIA FAIR BUSINESS PRACTICES ACT
   BY DEFENDANT PORTFOLIO RECOVERY ASSOCIATES, LLC

                                     67.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                     68.

      Based on the foregoing, PRA violated the Georgia’s Fair Business

Practices Act (“FBPA”), O.C.G.A. § 10-1-390 et seq.

                                     69.

      PRA’s actions constitute unfair or deceptive acts or practices in the

conduct of consumer transactions in trade or commerce and therefore violate

                                      16
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 17 of 21



Georgia’s Fair Business Practices Act (“FBPA”), O.C.G.A. § 10-1-390 et seq.

                                      70.

      PRA’s actions violate the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692 et seq., as detailed above.

                                      71.

      Courts have recognized that violations of the FDCPA are also violations

of Georgia’s Fair Business Practices Act, O.C.G.A. § 10-1-390 et seq. See 1st

Nationwide Collection Agency v. Werner, 288 Ga. App. 457, 458-60, 654 S.E.2d

428, 430-31 (2007).

                                      72.

      PRA’s actions in violation of the FDCPA, and therefore in violation of

Georgia’s FBPA, were intentional in nature and part of a business model

designed to collect debts based on false, misleading, deceptive, unfair,

unconscionable, abusive, harassing, and oppressive collection practices.

                                      73.

      PRA does not maintain a place of business and does not keep assets within

the State of Georgia, and therefore the requirements of O.C.G.A. § 10-1-399(b)

do not apply to Plaintiff’s claims against PRA in this action.

                                      74.

      Plaintiff seeks actual damages from PRA for the mental and emotional

                                       17
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 18 of 21



distress caused by PRA’s actions in violation of the FDCPA and Georgia’s

FBPA, as well as other actual damages that may be shown with more

particularity at a later date. O.C.G.A. § 10-1-399(a).

                                      75.

      Plaintiff seeks exemplary damages, in the form of three times actual

damages, against PRA for their intentional and purposeful actions in attempting

to collect the Debt in violation of Georgia’s Fair Business Practices Act.

O.C.G.A. § 10-1-399(c).

                                      76.

      Plaintiff further seeks full recovery of reasonable attorney’s fees and costs

for this action in accordance with O.C.G.A. § 10-1-399(d).

                                      77.

       Plaintiff has a statutorily created right to “exemplary damages,”

 sometimes also called punitive damages, pursuant to O.C.G.A. § 10-1- 399(a)

 for intentional violations of Georgia’s Fair Business Practices Act, O.C.G.A. §

 10-1-390 et seq.

                                      78.

       Defendant PRA’s intentional acts in violation of Georgia’s FBPA also

 make it liable for “exemplary damages,” sometimes also called punitive

 damages, pursuant to O.C.G.A. § 10-1-399(a), in an amount to be determined

                                        18
    Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 19 of 21



by the enlightened conscious of a jury.

                              JURY DEMAND

                                     79.

      Plaintiff demands a trial by jury.


      WHEREFORE, Plaintiff prays that this Court:

      (1)   Find all Defendants liable for violations of the Fair Debt Collection
            Practices Act for the reasons stated in the Complaint above;

      (2)   Award Plaintiff the full $1,000 statutory damages for each
            Defendants’ FDCPA violations;

      (3)   Award Plaintiff actual damages in an amount to be shown with
            more particularity at a later date, but which includes the court costs
            and attorneys’ fees incurred by Plaintiff in the State Lawsuit;

      (4)   Find Defendant Portfolio Recovery Associates LLC liable for
            actual damages in an amount to be shown with more particularity
            at a later date for their violations of Georgia’s Fair Business
            Practices Act, O.C.G.A. § 10-1-390 et seq.;

      (5)   Find Defendant Portfolio Recovery Associates LLC liable for treble
            damages for their intentional violations of Georgia’s Fair Business
            Practices Act, O.C.G.A. § 10-1-399(c);

      (6)   Find Defendant Portfolio Recovery Associates LLC liable for
            punitive damages for their intentional violations of Georgia’s Fair
            Business Practices Act, O.C.G.A. § 10-1-399(a);

      (7)   Award Plaintiff reasonable attorney’s fees and costs in accordance
            with the FDCPA 15 U.S.C. § 1692k(a)(2)-(3);

      (8)   Award Plaintiff reasonable attorney’s fees and costs in accordance
            with the Georgia’s FBPA, O.C.G.A. § 10-1-399(d), for Defendant
            Portfolio Recovery Associate LLC’s violations of Georgia’s Fair
                                      19
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 20 of 21



             Business Practices Act;

       (9)   Award Plaintiff the reasonable costs of this action;

       (10) Award Plaintiff other expenses of litigation;

       (11) Grant Plaintiff such other and additional relief as the Court deems
            just and equitable.


      Submitted August 28, 2020.
                                              /s/Jillian Sandt
                                              JILLIAN SANDT
                                              Georgia Bar No.: 854396
                                              ATTORNEY FOR PLAINTIFF
SANDT LAW LLC
P.O. Box 188
Tucker, Ga 30085
(770)714-1404
jill@sandtlawllc.com




                                       20
     Case 3:20-cv-00096-CAR Document 1 Filed 08/28/20 Page 21 of 21




                  CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this

document has been prepared using Times New Roman 14-point font.


      Submitted August 28, 2020.
                                            /s/Jillian Sandt
                                            JILLIAN SANDT
                                            Georgia Bar No.: 854396
                                            ATTORNEY FOR PLAINTIFF
SANDT LAW LLC
P.O. Box 188
Tucker, Ga 30085
(770)714-1404
jill@sandtlawllc.com
